Bloodworth, J.
The motion for a new trial in this case contains the general grounds only. “A verdict supported by any evidence and approved by the trial judge can not be set aside by this court because of alleged insufficiency of evidence.” Townsend v. State, 26 Ga. App. 82 (105 S. E. 377.) See Cutts v. State, ante, 678.
*679Decided June 14, 1922.
Indictment for possessing liquor; from Mitchell superior court • — Judge E. C. Bell. January 14, 1922.
Charles Watt, for plaintiff in error.
B. C. Gardner, solicitor-general, Billie B. Bush, C. E. Crow, contra.
Under the rulings in the above cases, the judgment in this ease must be

Affirmed.


Broyles. C. J., and Luke, J., concur.